UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7958


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

JOEL ADOLFO BORJAS-HERNANDEZ, a/k/a Jose Hernandez Salazar,
a/k/a Carlos,

                      Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
Chief District Judge. (3:09-cr-00163-1)


Submitted:   February 25, 2016                Decided:   March 2, 2016


Before SHEDD and    HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joel Adolfo Borjas-Hernandez, Appellant Pro Se. Gary L. Call,
Joshua   Clarke  Hanks,   Assistant   United  States   Attorneys,
Charleston, West Virginia; Richard Gregory McVey, Assistant
United States Attorney, Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joel Adolfo Borjas-Hernandez appeals the district court’s

orders    denying   his   18   U.S.C.   § 3582(c)(2)    (2012)   motion   and

denying reconsideration, but extending the appeal period.                 We

have     reviewed   the   record    and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     United States v. Borjas-Hernandez, No. 3:09-cr-00163-1

(S.D.W. Va. Oct. 22 & Dec. 11, 2015).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                     AFFIRMED




                                        2